MEMORANDUM ***
Amado Medina-Gil, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision dismissing his appeal of an immigration judge’s denial of his claims for relief from removal. We review de novo claims of due process violations in INS proceedings, Sanchez-Cruz v. INS, 255 F.3d 775, 779 (9th Cir.2001), and we deny the petition for review.
The BIA did not err in denying Medina-Gil’s ineffective assistance of counsel claim. Even assuming that Medina-Gil complied with the procedural requirements set forth in Matter of Lozada, 19 I. & N. Dec. 637, 1988 WL 235454 (BIA 1988), his claim must fail because the record does not show that he suffered any actual prejudice due to ineffective representation. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.2000).
Because he received a copy of the immigration judge’s transcript of proceedings and filed a brief with the BIA prior to obtaining appellate counsel, Medina-Gil’s due process contention lacks merit. See Getachew v. INS, 25 F.3d 841, 845 (9th Cir.1994).
We decline to convert the petition for review to a petition for a writ of habeas corpus. See Noriega-Sandoval v. INS, 911 F.2d 258, 261 (9th Cir.1990) (per curiam).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.